Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims …. are pending.
The prior art submitted on … has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockwell et al. (2015/0339114).
As per claim 1, Rockwell et al. disclose an initialization system for power machine having hardware physically capable of executing at least one function, which includes a machine controller having a non-volatile memory storing a software package with instructions that, when executed, can control the at least one function (see at least 
As per claims 2 and 11, Rockwell et al. disclose that the request comprises one or more of an identifier of the power machine, an identifier of the software package, and one or more credentials of a user (see at least the abstract, paragraphs 0035, 0039, 0040 and 0045).
As per claim 3, Rockwell et al. disclose that the machine controller subsequently disables the software package (see at least paragraphs 0051).
As per claims 4 and 5, Rockwell et al. disclose those limitations in at least figure 8, paragraphs 0044, 0052-0055).
As per claims 6 and 7, Rockwell et al. disclose that the software package is executed in response to determining that the power machine includes a ride control hardware (see at least figure 6; paragraphs 0034 and 0035).
As per claims 8-10, Rockwell et al. disclose those limitations as in at least figures 1 and 2.
With respect to claims 12-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Muxlow et al. (6,438,468), Habermas (2005/0256614), Lang et al. (2010/0036696), Johnson et al. (2012/0041638).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 








									

								
March 25, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661